Citation Nr: 0932594	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-24 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1943 to 
May 1946.  He died in December 2000.  The appellant is the 
Veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.


FINDINGS OF FACT

1.  The Veteran died in December 2000, the death certificate 
lists the immediate cause of his death as metastic pancreatic 
cancer.  No other significant conditions were noted as 
contributing to the Veteran's death.

2.  At the time of his death, the Veteran was only service 
connected for an ulcer (rated at 20 percent).  

3.  During World War II, the Veteran was stationed on a naval 
ship that traveled up the Inland Sea of Japan in September 
1945, more than a month after the atomic bombs were detonated 
over Hiroshima and Nagasaki.

4.  The evidence does not show that the Veteran participated 
in any onsite testing involving the atmospheric detonation of 
a nuclear device. 

5.  The evidence does not show that the Veteran participated 
in the occupation of Hiroshima or Nagasaki, Japan, during the 
period beginning on August 6, 1945 and ending on July 1, 
1946; as defined in 38 C.F.R. § 3.309(d)(3)(ii).

6.  The evidence does not show that the Veteran was ever 
interned as a prisoner of war in Japan. 

7.  The evidence does not show that the Veteran worked as 
part of his official military duties on the grounds of a 
gaseous diffusion plant. 

8.   The Defense Threat Reduction Agency (DTRA) concluded 
that the Veteran was not exposed to ionizing radiation.


CONCLUSION OF LAW

A service-connected disease or disability ,or one which could 
be presumed to have been incurred in servive, was neither the 
principal cause, nor a contributory cause, of the Veteran's 
death.  38 U.S.C.A. § 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.309, 3.311, 3.312 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, 
particularly, autopsy reports.  See id.

The Veteran died in December 2000 of metastic pancreatic 
cancer.  The appellant believes that the Veteran's cancer was 
the result of his being exposed to ionizing radiation while 
serving in the Navy during World War II.

Specifically, the appellant testified that the Veteran served 
on the U.S.S. New Jersey when it traveled up the coast of 
Japan in September 1945, and she believes that the Veteran's 
ship traveled within a close enough proximity to Hiroshima 
that the Veteran would have been exposed to ionizing 
radiation as a result of the atomic bomb detonation more than 
a month earlier in August 1945.

In support of her claim, the appellant submitted an 
unofficial "warlog" for the U.S.S. New Jersey which 
described the ship's movements from April 16, 1945 until 
September 16, 1945.  The log details that on August 8, 1945 
the ship bombarded Wake Island (as such the U.S.S. New Jersey 
was not anywhere near either Hiroshima or Nagasaki when the 
atomic bombs were dropped); on August 9 the ship stopped at 
Eniwetok; on August 14, the ship moored in Apra Harbor in 
Guam; on August 21, the ship entered Manila Harbor where it 
docked for a week; on August 30, the ship anchored in Buckner 
Bay in Okinawa; on September 14, the ship steamed into the 
Inland Sea of Japan and anchored off Wakayama, Honshu where 
it was noted that the ship had its closest view of the 
Japanese main island; and on September 16, the ship anchored 
off Yokosuka Naval Base.  

The official deck logs from the U.S.S. New Jersey were also 
obtained, and show additional detail as to the ship's 
location.  The logs, and an official War Diary, record that 
the U.S.S. New Jersey was enroute from Okinawa to Wakayama on 
September 14, 1945 (and was located at Latitude 30.58 and 
longitude 134.32 at 2000 hours, a position well outside the 
Inland Sea of Japan).  The records next show that the U.S.S. 
New Jersey anchored at 1040 hours on September 15, 1945 off 
Wakayama.  As such, the ship was traveling in the Inland Sea 
of Japan for fewer than 15 hours. 

The records do not show that the U.S.S. New Jersey ever 
stopped in or around Hiroshima, and the appellant has not 
contended that the Veteran ever left his ship while in the 
Inland Sea of Japan.  Instead, she believes that the 
Veteran's ship traveled within a close enough proximity of 
Hiroshima that he would have been exposed to ionizing 
radiation, and he should therefore be entitled to presumptive 
service connection.      

Under 38 C.F.R. § 3.309, presumptive service connection will 
be granted for certain diseases, including pancreatic cancer, 
that are specific to radiation-exposed Veterans.  There is no 
dispute that the Veteran had pancreatic cancer; as such, the 
issue in this case is whether the Veteran is considered to be 
a radiation-exposed Veteran. 

A radiation-exposed Veteran is defined as either a Veteran 
who while serving on active duty, or an individual who while 
a member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. § 3.309 
(3)(i).

There are four main categories or radiation risk activities: 

(A)  Onsite participation in a test involving the 
atmospheric detonation of a nuclear device; 

(B)  Participation in the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the 
period beginning on August 6, 1945 and ending on July 1, 
1946.

    	(C)  Being interned as a prisoner of war in Japan. 

(D)  Service in which the service member worked as part 
of his or her official military duties on the grounds of 
a gaseous diffusion plant in certain U.S. cities. 

The regulations clarify that the term "occupation of 
Hiroshima or Nagasaki, Japan, by United States forces" means 
official military duties within 10 miles of the city limits 
of either Hiroshima or Nagasaki, Japan, which were required 
to perform or support military occupation functions such as 
occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure or 
deactivation and conversion of war plants or materials.

The evidence does not show that the Veteran either 
participated in atmospheric detonation testing of a nuclear 
device, or worked at a gaseous diffusion plant; and the 
appellant has not contended otherwise.

The appellant has argued that the Veteran was within 25 miles 
of the city of Hiroshima, which she notes was within the 
coverage area for Veterans who were interned as prisoners of 
war in Japan at the time of the atomic detonation, and she 
believes that he should therefore be afforded the same 
presumption as the prisoners of war.  However, the Veteran 
was not a prisoner of war, and he was not near either 
Hiroshima or Nagasaki when either of the atomic bombs was 
detonated.  Furthermore, the Veteran never even visited 
either Hiroshima or Nagasaki, as his ship only briefly passed 
by Hiroshima in the sense that the U.S.S. New Jersey was on 
the same longitude as Hiroshima (since Hiroshima is not 
located on the Inland Sea of Japan).  Additionally, the 
U.S.S. New Jersey crossed this longitude approximately six 
weeks after the atomic bomb was dropped.  As such, there is 
no legal basis for affording the Veteran the same 
presumptions as a prisoner of war who was interned in the 
area in which the atomic bomb was detonated at the time the 
bombs were dropped.

Thus, the only category of radiation risk activity that the 
Veteran could theoretically qualify for would be the 
"occupation" of either Hiroshima or Nagasaki.  However, as 
noted above, the regulations describe the activities 
considered to be involved in "occupation" as occupying 
territory, controlling population, stabilizing government, 
demilitarizing of the military, rehabilitating the 
infrastructure or deactivating war plants; and there is no 
allegation that the Veteran participated in any of these 
activities.  In fact, while the U.S.S. New Jersey sailed past 
Hiroshima, the ship did not stop or disembark, and less than 
two full days after entering the Inland Sea of Japan, the 
ship docked at Wakayama which is many miles north-east of 
Hiroshima.  As such, it is clear that the Veteran did not 
participate in the occupation of Hiroshima as defined in the 
regulations; and, therefore, the Veteran does not meet the 
criteria for participating in a radiation-risk activity.  

Nevertheless, given the appellant's sympathetic testimony, 
the Board remanded her claim so that it could be referred to 
the Defense Threat Reduction Agency (DTRA) for an estimate of 
the dose of radiation, if any, that the Veteran would have 
been exposed to while on board the U.S.S. New Jersey.  

The DTRA reviewed information provided by VA, including the 
ships records, but concluded that the scientific radiation 
dose assessment report for American troops occupying cities 
in Japan outside of Hiroshima and Nagasaki indicated that the 
Veteran, because of his location, had no potential for 
exposure to radiation from the strategic bombing of Hiroshima 
or Nagasaki.

The appellant responded that the dose estimates were only 
considered for the times when the Veteran's ship was docked 
at Wakayama and Yokosuka, and she argued that no 
consideration was given to the time when the Veteran's ship 
was traveling up the Sea of Japan.  However, the appellant is 
not medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, her statements are insufficient to 
establish that the Veteran was exposed to ionizing radiation 
while traveling in the Inland Sea of Japan.  

Conversely, DTRA indicated that the literature showed that 
Veterans stationed outside of the cities of Nagasaki and 
Hiroshima, were not exposed to ionizing radiation from those 
cities.  As such, it is a logical extrapolation that a ship 
traveling many miles east of Hiroshima nearly six weeks after 
the atomic bomb was detonated would not be exposed to 
ionizing radiation.

The Board is sympathetic to the appellant's claim, but the 
evidence of record is simply not persuasive that the Veteran 
was exposed to sufficient radiation while on board the U.S.S. 
New Jersey to cause pancreatic cancer to develop 
approximately half a century later.  

The Veteran never set foot in either Nagasaki or Hiroshima 
and the closest he ever got to either city was while onboard 
a naval vessel that was dozens of miles away from Hiroshima 
nearly six weeks after the atomic bomb was detonated.  
Furthermore, the Veteran's ship did not dock, or even linger, 
in this location, as it arrived in Wakayama fewer than 15 
hours after entering the Inland Sea of Japan.

As such, the Board concludes that the pancreatic cancer that 
caused the Veteran's death was not the result of exposure to 
ionizing radiation while in service.  Therefore, the criteria 
for service connection for the cause of the Veteran's death 
have not been met, and the appellant's claim is accordingly 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

Here, required notice was provided by a letter dated in March 
2009, which informed the appellant of all the elements 
required by the Pelegrini II Court as stated above.  It is 
noted that this letter also informed the appellant that the 
Veteran was only service connected for a duodenal ulcer at 
the time of his death, and it also informed her how effective 
dates and disability ratings are formulated.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the appellant was not given prior to the first 
adjudication of the claim, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim and ample time to respond to VA notices.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, her claim was readjudicated in June 2009. 

Private treatment records have been obtained, as has the 
Veteran's death certificate.  Additionally, the appellant 
testified at a hearing before the Board.  Furthermore, to 
assist the appellant in substantiating her claim, VA obtained 
the Deck Logs from the Veteran's ship and obtained a 
radiation dose estimate for the Veteran.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the appellant's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the appellant in adjudicating this appeal.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


